DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a “computer readable storage medium” whose ordinary meaning in the art of the medium includes signals, and the specification fails to limit the medium to non-signal embodiments. Therefore, the claims are drawn to a signal (signal per se), which does not fall within one of the four statutory classes of § 101. Adding the term “non-transitory” to the claimed medium or replacing “medium” with “device” would overcome the rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-12, 14-16, 18-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Vivint (“Setup Guide – Smart Hub Panel”) in view of Saylor et al. (US 7,113,090 B1).
Regarding claims 1, 7, 14 and 20, Vivint discloses an electronic processing system and corresponding semiconductor package apparatus, method and computer product, the system comprising: 
	a processor (Figure on page 5, Control Panel); 
	memory communicatively coupled to the processor (i.e., the control panel has system software installed) (page 4, Control Panel); and 
	logic communicatively coupled to the processor (i.e., the control panel has system software installed) (page 4, Control Panel) to:
		establish communication with a security asset (i.e., door/window sensor, glass break sensor, or motion sensor) (Figure on page 5, Wireless Devices), 
		establish communication with a security access control system (Figure on page 5, Vivint Platform)
		retrieve one or more tasks to one of commission or service the security asset (i.e., the tasks that comprises the setup) (page 11, System Setup Outline and Summary), and 

	The one or more tasks to one of commission or service the security asset disclosed in Vivint appear to be part of the functionality built into or associated with the control panel rather than from the security access control system. Saylor discloses moving functionality built into or associated with control panels (i.e., security panels) into a security access control system (i.e., central security server) (col. 33, lines 6-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vivint system to move functionality built into or associated with the control panel into the security access control system, as taught by Saylor.  The motivation for doing so would have been lower equipment costs, greater system capability, reliability and maintenance. Accordingly, the one or more tasks to one of commission or service the security asset would be retrieved from the security access control system.
Regarding claims 2, 8, 15 and 21, Vivint further discloses providing a user interface to visually display information related to the one or more tasks; and prompting the user to perform the one or more tasks with the user interface (i.e., onscreen instructions for booting the panel, adding and configuring devices, and finishing the panel setup) (page 11, Steps 5 and 6).
Regarding claims 3, 9, 16 and 22, Vivint further discloses prompting the user to collect personal identification information; and storing the collected user identification 
Regarding claims 5-6, 11-12, 18-19 and 24-25, Vivint further discloses identifying an owner for a security area; exposing one or more attributes of the security area for management by the owner; and providing a user interface for the owner to modify the one or more attributes of the security area including one or more of access behaviors, event configurations, and action messages (i.e., Admin user with valid PIN code can bypass/force bypass certain sensor(s), change burglary/fire bell cutoff time) (pages 4, 45, 49, and 73).
Claims 4, 10, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vivint and Saylor as applied to claims 3, 9, 16 and 22 above, and further in view of Siswanto et al. (“Biometric Fingerprint Architecture for Home Security System”). Vivint and Saylor do not disclose using biometric information. Siswanto discloses using biometric information for home security system (Figure 3; page 140). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Vivint and Saylor to use biometric information for home security system, as taught by Siswanto.  Since the fingerprint is unique, access to the house would only be permitted to authorized residents only.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vivint and Saylor as applied to claim 7 above, and further in view of Glass et al. (US 2018/0248015 A1). Vivint and Saylor do not disclose the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates. Glass discloses passivated transistor channel regions that are .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802.  The examiner can normally be reached on Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MINH DINH/Primary Examiner, Art Unit 2432